Cook, J.,
delivered the opinion of the court.
This is an appeal from a decree of the chancery court of Jones county validating certain bonds of the Shady Grove consolidated school district. The record discloses that the Shady Grove consolidated school district was legally established and created by the county school board,, and that the territory included in the district is correctly described in the minutes of the school board. Some time after the creation of this school district a petition was filed with the board of supervisors containing a majority of the qualified electors of the said district, praying for the issuance of bonds for the purpose of providing funds for constructing and eqfiipping a schoolhouse and teacher’s home, and purchasing land upon which to eréct this schoolhouse and teacher’s home. After the filing'of this petition the board of supervisors adopted and spread upon its minutes the necessary resolution, reciting the fact of the filing of the petition, and adjudicating that the said school district had been legally organized by the county school board, and correctly describing the territory embraced in the school district. This resolution also adjudged, among other things, that the petition for the issuance'of the bonds contained a majority of the qualified electors of the district, and that the proposed issue of bonds had been' approved by the county school board, and that it did not exceed fifteen per cent, of the total assessed valuation of the taxable property of the district, and ordered that an election be held in the school district at a fixed time and place to determine whether said bonds should be issued. This resolution also directed that, the election commissioners of J ones county should publish a notice of such election, and provided a form for this notice and for the official bállot to be used at this election. Thereafter the election com*331missioners prepared and had published notice of this election, and also had printed official ballots for use at the election,” and attempted to include in the notice and on the ballots a description of the lands embraced in said school district. In pursuance of this notice the election was held, and a large majority of those voting at the election voted in favor of the issuance of the bonds. When the result of this election was certified to the board of .supervisors, the necessary orders for the issuance of the bonds were entered, and a complete transcript of the record was submitted to and approved by the state bond attorney. Thereafter proper notice was given to the chancellor that the transcript of the record had been filed and docketed in the office of the chancery clerk, and when the matter came on for hearing before the chancellor appellants appeared and filed their written objections to the validation of the bonds.
The objections of appellants were based upon the fact that the territory embraced in the school district was erroneously described in the notice of the election and also on the official ballots. In the notice of the election that part of the territory embraced in the district which is described as “section 36 and that part of section 25 lying south of the Jasper and Jones county line, and that part of sections 26 and 35 lying south of the Jasper and Jones county line and east of Tallahoma creek, township 10 north of range 12 west, Second district of Jones, county, Mississippi,” was erroneously described as being in range 11 west, instead of rang.e 12 west, while on the official ballots the township number was omitted from the description of the part of the district described as “sections 6, 7, 18 and 19, township 9 north of range 11 west.”
Conceding for the purpose of argument only that it was necessary to include in the notice calling the election a description of the land embraced in the school district, we do not think the error in this description was such as would mislead any interested voter, or render the notice insufficient and the election void. The lands embraced in *332the school district were correctly located and described in the order of the school board creating the district, and an inspection of a map of the district, which is in evidence, shows that the line, dividing Jasper and Jones counties formed the northern boundary of the districr, and that the northern boundary passes through sections 30, 25, and 26 in township 10 north, range 12 west, leaving only a portion of these sections south of this line and in Jones county, while Tallahoma creek, which forms the western boundary of the district, traverses sections 26 and 35 of said township and range, leaving only a portion of these sections east of this creek. In the election notice the parts of these several sections which are embraced in the school district are described as “that part of said sections which lie sonth of the Jasper county line and east of Tallahoma creek,” and no part of the corresponding sections in range 11 west touches either the Jasper county line or Tallahoma creek, and there are no other fractional sections south of the Jasper county line and east of Tallahoma creek which bear these numbers, except those in range 12 west, which are embraced in the school district: This notice must be considered in its' entirety and when all the descriptive calls, including the physical boundaries mentioned therein, are read and considered together, the lands embraced in the school district are sufficiently identified and located, and no voter residing in the district could have been misled by the error.-
What we have said in regard to the error in the notice of the election applies also to the error in the official, ballots. These ballots contained everything that, the statute (chapter 207, Laws of 1920) required should be printed thereon, and it was entirely unnecessary for them to contain a description of the lands comprising the district. The electors of the district having appeared at the voting place in response to a sufficient notice of the election, no harm could have resulted from the fact that the ballots furnished them contained an insufficient description of a portion of the land embraced in the school district.
The decree of the court below will therefore be affirmed.

Affirmed.